351 F.2d 951
65-2 USTC  P 9719
KURT FRINGS AGENCY, INC., Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 19742.
United States Court of Appeals Ninth Circuit.
Nov. 1, 1965.

Fred R. Tansill, David E. Wasserstrom, Goodwin, Rosenbaum, Meacham & White, Washington, D.C., for petitioner.
John B. Jones, Jr., Acting Asst. Atty. Gen., Lee A. Jackson, Harry Baum, Thomas L. Stapleton, Attys., Dept. of Justice, Washington, D.C., for respondent.
Before CHAMBERS, DUNIWAY and ELY, Circuit Judges.
PER CURIAM:


1
The decision of the Tax Court is affirmed for the reasons stated in the opinion of the Tax Court reported at 42 T.C. 472.